By the Court.
The original evidences of the debt, such as bonds, bills, and notes, on which the suit is brought, ought not to be sen t up with the certiorari. The justice ought to send certified copies of them. The *829originals are very seldom necessary, or at all useful, in this court; and when necessary may be obtained, by special rule, for that purpose. When they are sent up, they can only be taken from the files by rule for that purpose, ordered upon the minutes, that it may appear when and why they were taken. Let the rule be entered, and the bill taken, in the present case.